           Case 18-10434-1-rel             Doc 64     Filed 12/12/19 Entered 12/12/19 12:38:50        Desc Main
                                                      Document     Page 1 of 1


                                                            LAW OFFICES
                                       McCABE, WEISBERG & CONWAY, LLC
            SUITE 210                           Melissa A. Sposato, NY Managing Attorney           SUITE 2S09
     145 HUGUENOT STREET                                                                   1 HUNTINGTON QUADRANGLE
    NEW ROCHELLE, NY 10801                                   NY ID 4098323                     MELVILLE, NY 11747
          (914)-636-8900                                                                          (631) 812-4084
   GENERAL FAX (914) 636-8901                                                                   FAX: (855) 845-2584
MEDIATION ONLY FAX (855) 427-1278



                                                      December 11, 2019


            Judge Robert E. Littlefield Jr.
            U.S. Bankruptcy Court
            Northern District of New York
            James T. Foley United States Courthouse
            445 Broadway, Suite 330
            Albany , New York 12207

            Re:                Brian Struffolino and Kim Struffolino
            Case No.           18-10434-1-rel
                               Status Report

            Dear Judge Robert E. Littlefield Jr.:

                    The office of McCabe, Weisberg & Conway, P.C. represents Specialized Loan Servicing
            LLC in the instant loss mitigation proceeding. Please allow this letter to serve as a loss
            mitigation status report.

                    We received a denial letter from our client on August 29, 2019 and immediately
            forwarded same to the Debtor’s attorney’s office via email. Debtor’s attorney acknowledged
            receipt of this information. Our office advised the Debtor’s attorney on October 16, 2019 that
            the appeal must be in writing. We received the appeal letter dated December 1, 2019 from the
            Debtor’s attorney. We forwarded same to our client who confirmed receipt of same. The appeal
            is currently under review. As soon as we have a decision rendered regarding the appeal, we will
            advise the Debtor’s attorney of same.

                       Thank you for your time and attention herein.

            Very truly yours,

            /s/ Melissa DiCerbo, Esq.
            Melissa DiCerbo, Esquire

            cc:        Christiaan M. Van Niekerk
                       via email: christiaan@mvnlaw.com
